Per Curiam.
Lawrence R. Gottfried was admitted to the practice of law in the State of Nebraska on February 23, 1971.
*940On April 16, 1996, Gottfried filed a voluntary surrender of his license to practice law in Nebraska. In voluntarily surrendering his license, Gottfried stated that on August 19, 1994, he entered a plea of guilty to a criminal information charging him with a felony violation of 18 U.S.C. § 2071(b) (1994) in the U.S. District Court for the District of Columbia, which plea was accepted by that court.
Section 2071 provides:
(a) Whoever willfully and unlawfully conceals, removes, mutilates, obliterates, or destroys, or attempts to do so, or, with intent to do so takes and carries away any record, proceeding, map, book, paper, document, or other thing, filed or deposited with any clerk or officer of any court of the United States, or in any public office, or with any judicial or public officer of the United States, shall be fined under this title or imprisoned not more than three years, or both.
(b) Whoever, having the custody of any such record, proceeding, map, book, document, paper, or other thing, willfully and unlawfully conceals, removes, mutilates, obliterates, falsifies, or destroys the same, shall be fined under this title or imprisoned not more than three years, or both; and shall forfeit his office and be disqualified from holding any office under the United States. As used in this subsection, the term “office” does not include the office held by any person as a retired officer of the Armed Forces of the United States.
Based upon the above-mentioned conviction, Gottfried consented to his disbarment from the practice of law in the District of Columbia, and on March 14, 1996, the District of Columbia Court of Appeals entered an order of his disbarment.
In Gottfried’s surrender of his license, he freely, knowingly, and voluntarily admits that his conviction of a felony criminal offense constitutes violations of Canon 1, DR 1-102(A)(3) and (6), of the Code of Professional Responsibility adopted by the Supreme Court of Nebraska.
DR 1-102(A) provides that a lawyer shall not: “(3) [e]ngage in illegal conduct involving moral turpitude” or “(6) [ejngage in *941any other conduct that adversely reflects on his or her fitness to practice law.”
He also states in his filing that he freely, knowingly, and voluntarily surrenders his license to practice law in Nebraska and consents to the entry of an order of disbarment and that he freely, knowingly, and voluntarily waives his right to notice, appearance, or hearing prior to the entry of such order.
We accept Gottfried’s surrender of his license to practice law in Nebraska and order him disbarred from the practice of law in the State of Nebraska effective immediately.
Judgment of disbarment.
Fahrnbruch, J., not participating.